UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1051



MARY ANN SMITH,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, Acting Commissioner of
Social Security Administration,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-00-77-7)


Submitted:   June 12, 2001                 Decided:   June 29, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant. James
A. Winn, Regional Chief Counsel, Thomas C. Buchanan, Supervisory
Regional Counsel, Robert W. Flynn, Assistant Regional Counsel,
Office of General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Ann Smith appeals the magistrate judge’s order upholding

the administrative law judge’s denial of Social Security disability

benefits.*    We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the magistrate judge. Smith v. Massanari, No. CA-

00-77-7 (W.D. Va. Oct. 31, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                  2